Citation Nr: 1819501	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-31 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, and Wife


ATTORNEY FOR THE BOARD

C. Harner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to February 1980 and February 1980 to March 1998.

This current appeal comes to the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

A travel board hearing took place in September 2015; a transcript is available in the record.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Sleep apnea did not manifest in service and is not attributable to service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In accordance with the VCAA, the Veteran was sent a compliant letter in December 2011 informing him of VA's duty to assist him in his claim.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(d). The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

The VA has complied with its duty to assist in collecting all pertinent medical records. Additionally, the VA provided the Veteran with an examination in August 2014.

At this time neither the Veteran nor his representative identified any other shortcomings in fulfilling VA's duty to notify and assist. Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board thus finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159. The Veteran will not be prejudiced because of the Board's adjudication of the claims below.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Sleep Apnea

In June 2011 the Veteran was diagnosed with sleep apnea after partaking in a sleep study. The first prong for service connection is therefore satisfied. However, for the reasons stated below, the Veteran's claim for service connection for sleep apnea is denied.

Service treatment records (STRs) show that, while the Veteran reported other in-service injuries and ailments, he did not report any sleep issues. Throughout the Veteran's service there is no record of apneic episodes during sleep or fatigue while awake. The records do not mention that he sought treatment after reportedly being told by his shipmates that he was snoring loudly, or that he would stop breathing while he slept.

The sleep apnea diagnosis was made by Dr. M. She says the Veteran has obstructive sleep apnea, and has had this condition for a long time. However the approximate start date of sleep apnea is not noted, nor is there any opinion relating sleep apnea to service. 

In January 2012, the Veteran submitted personal statements and two buddy letters vouching for his assertions that his sleep apnea is service-connected. In his statement he says that during deployment in the 1990s he would wake up sweating and tired. In 1998 he began living with his wife, and that she told him he snored a lot and would stop breathing while asleep. The Veteran did not report these symptoms to a medical professional until 2011.

A buddy statement was also submitted by Frank A. who claims he was aboard the USS Prairie with the Veteran. This statement asserts that he heard the Veteran snoring loudly from the bunk below his own.

The Veteran's wife also submitted a statement. She says she noticed the loud snoring and startled breathing since 1998, and that she observed apneic episodes of 10-15 seconds. Lately she has had to change his sleeping position for him when he begins snoring. The Veteran's wife is an emergency room nurse.

A VA examiner reviewed the record in August 2014. The examiner stated that it is less likely than not that the Veteran's sleep apnea is connected to service. The examiner reasons that snoring and apneic episodes are not indicative of obstructive sleep apnea, and that snoring, tiredness, and other symptoms are not sufficient for a sleep apnea diagnosis without a sleep study. The post-service diagnosis, rather than in-service diagnosis, is another reason the examiner denied the claim. The examiner also points out that high cholesterol, which the Veteran attributes his sleep apnea to, does not cause sleep apnea. There is no medical evidence linking the two issues. Rather, the examiner notes that sleep apnea is caused by obstruction in the oropharynx during sleep, and high cholesterol is not something that obstructs the oropharynx.

The Veteran and his wife testified at the travel board hearing in September 2015. The Veteran reiterated previous points, that he often felt fatigued during service and that other service members told him that he would wake up gasping for air and snore in his sleep. His wife stated that since they had been together she noticed his symptoms. She says that as a nurse she knew the symptoms of sleep apnea and felt he had obstructive sleep apnea.

To the extent the Veteran asserts that his current obstructive sleep apnea is related to his service, he is competent to report that he has a current diagnosis (as that is documented in the record). He is also competent to report that he has experienced symptoms since service. However, the record does not document any findings of symptoms associated with sleep apnea in any of the available treatment records. Furthermore, the Veteran has not submitted a medical opinion that links his sleep apnea to service.  The Veteran's statements, along with submitted buddy statements and his wife's testimony, lack contemporaneous medical evidence; and the Board may consider this against the Veteran. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Rather, the contemporaneous records are normal and when presented with an opportunity to report such problems, he did not.  More specifically, when reporting a history in March 1998, he reported a variety of complaints but denied a history of freq2uent trouble sleeping.  We find the contemporaneous records to be more credible and more probative than after the fact recollections advanced in support of the claim.

In conclusion, the more credible and probative evidence establishes that the Veteran's sleep apnea was not manifest during service. For the reasons expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea. The benefit sought is accordingly denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim for assignment of service connection, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


